Citation Nr: 1227252	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In March 2112, the Board remanded the claim to schedule the veteran for a travel Board hearing.  The veteran testified at a hearing before the undersigned in April 2012.

The Veteran's appeal had originally included the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO granted TDIU in a June 2012 rating decision, effective May 16, 2007.  As the Veteran did not submit a notice of disagreement contesting the effective date awarded, that matter was no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the June 2012 decision increased the veteran's disability rating for PTSD to 70 percent, effective May 16, 2007.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  In August 2012, the Board received confirmation that the Veteran died in July 2012.

2.  At the time of his death, the Veteran had a claim for entitlement to an initial rating higher than 70 percent for PTSD pending before the Board.





CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in July 2012.  At the time of his death, he had a claim for entitlement to an initial rating higher than 70 percent for PTSD pending before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  The request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until those regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from which the claim originated.





ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


